Exhibit 10.60

 

[g94651lwi001.jpg]

 

 

RECEIVED
MAY 10 2005
ISI DETENTION CONTRACTING

P.O. Box 543033

Dallas, TX 75354

 

Phone 972.247.1888 ~ Fax 972. 247.4455

 

May 6,  2005

 

Robert-Roller

Metroplex Control Systems

12918 Delivery Drive

San Antonio, TX 78247

 

Dear Robert,

 

Enclosed are two originals of the lease renewal agreement. Please sign and
return one and keep the other for your records.

 

Please call me at 214.502.4882 or my assistant, Lisa Stoffregen at 972.247.1888
if you have any questions or concerns.

 

Thank you again for your lease renewal. I appreciate your business and wish you
continued success.

 

 

Sincerely,

 

 

 

/s/ Neil Felder

 

Neil Felder

 

 

--------------------------------------------------------------------------------


 

Renewal of Lease Agreement – 2472 Southwell Drive

 

This Amendment of Lease Agreement made and entered into this             Day of
April 2005, by and between Neil Felder (Landlord) and ISI Controls, Ltd., a
Texas limited partnership (Tenant).

 

WHEREAS, Landlord and Tenant have entered into that certain agreement dated
March 10, 2000, in which ISI Controls, Ltd. Assumed the lease of Metroplex
Control Systems, Inc. (and amended on June 26th, 2001) covering the premises
described in the lease dated January 19th, 1996 and amended June 30th, 1999, the
term of such lease and subsequent renewal thereof and:

 

WHEREAS, Landlord and Tenant wish to continue the lease on the same terms and
conditions, provisions, agreements, except:

 

1.  The term of the lease shall be extended from July 31st, 2005 to the last day
of June 2009 (4 year extension).

2.  Monthly rent shall be $5,000.00 beginning with the August 2005 rent payment.

 

WITNESS WHEREOF, Landlord and Tenant have executed this agreement as of the date
first above written. All other terms and condition of original lease and
amendments and assignments, will remain enforce.

 

 

Landlord:

 

Tenant:

 

Neil Felder

 

ISI Controls, Ltd.

 

 

 

 

 

 

 

 

 

/s/ Neil Felder

 

4/22/05

 

/s/ Robert Roller

 

5/11/2005

Neil Felder

Date

 

Date

Managing Partner

 

President

 

 

--------------------------------------------------------------------------------


 

RENEWAL OF LEASE – 2472 SOUTHWELL DRIVE

 

THIS RENEWAL OF LEASE, MADE AND ENTERED INTO THIS 30TH DAY OF JUNE 1999, BY AND
BETWEEN LANDLORD, NEIL FELDER AND TENANT, METROPLEX CONTROL SYSTEMS, INC.,
LOCATED AT 2472 SOUTHWELL DRIVE, DALLAS, TEXAS, 75229.

 

WHEREAS, Landlord and Tenant have entered into that certain agreement dated
January 19th, 1996, covering the premises described in the lease, the term of
such lease and subsequent renewal thereof and:

 

WHEREAS, Landlord and Tenant wish to continue the lease on the same term and
conditions, provisions, agreements, except:

 

1)   Lease term shall be extended from August 1st, 1999 through July 31st, 2002
(3 year extension).

 

2)   Rental rate shall be $4,800.00 per month beginning with the August 1999
rent payment.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency which is
hereby acknowledged, Landlord does hereby lease, demise and let unto Tenant, and
Tenant does hereby take and accept the lease premises, and Landlord and Tenant
do hereby agree that the lease shall begin on August 1st 1999 and will expire on
July 31st, 2002.

 

WITNESS WHEREOF, Landlord and Tenant have executed this renewal of lease as of
the date first above written.  All other terms and conditions of original lease
agreement dated January 19th, 1996 will remain enforce.

 

 

LANDLORD:

TENANT:

 

 

 

 

Neil Felder

 

Metroplex Control Systems:

 

 

 

/s/ Neil Felder

 

/s/ [illegible]

 

 

 

Date:

7/11/99

 

Date:

6/30/99

 

--------------------------------------------------------------------------------


 

[g94651lwi002.jpg]

 

GREATER DALLAS ASSOCIATION OF REALTORS®, INC.

 

 

LEASE AGREEMENT

 

[g94651lwi003.jpg]

 

 

ARTICLE ONE: BASIC TERMS

 

1.01.

Date of Lease:

January 19, 1996

 

 

 

1.02.

Landlord:
Address of Landlord:

Neil Felder
2441 Arbuckle

Dallas, TX 75229

 

 

 

1.03.

Tenant:
Address of Tenant:

Metroplex Control Systems, Inc.
2472 Southwell
Dallas, TX 75229

 

 

 

1.04.

Property (Include street address, as well as legal description and approximate
square footage):

 

 

 

 

2472 Southwell Drive, Dallas, Dallas County, Texas.
Legal description Exhibit A attached.
Approximately 11,000 square feet.

 

 

 

1.05.

Lease Term:  Three (3) years beginning on August 1st, 1996 and ending on August
1st, 1999

 

 

 

1.06.

Rent:  $162,000.00

 

Dollars ($ 4,500.00) per month.

 

 

1.07.

Security Deposit: $3,570.00 (on Deposit)

 

 

1.08.

Permitted Use. (see Section 6.0.1):  General office / assembly / distribution of
security systems & control systems & assemblies.

 

 

-NONE-

 

 

-NONE-

 

 

1.12.

Base Year for Taxes (see Section 4.02):  1995

 

 

1.13.

Party to Receive Payments from Tenant Hereunder:                       :

 

 

 

Landlord. (strike one)

 

 

1.14.

Daily Late Charge (See Section 3.03): Rent received after the Seventh(7) day of
month due subject to a service charge (late fee) of five percent (5%) of such
past due

[ILLEGIBLE]

 

--------------------------------------------------------------------------------


 

delayed, Landlord and Tenant shall, upon such delivery, execute an amendment to
this Lease setting forth the Commencement Date and expiration date of the Lease.

 

2.03. Early Occupancy. If Tenant occupies the Property prior to the Commencement
Date. Tenant’s occupancy of the Property shall be subject to all of the
provisions of this Lease. Early occupancy of the Property shall not advance the
expiration date of this Lease. Tenant shall pay Base Rent and all other charges
specified in this Lease for the occupancy period.

 

2.04. Holding Over. Tenant shall vacate the Property upon the expiration or
earlier termination of this Lease. Tenant shall reimburse Landlord for and
indemnify Landlord against all damages incurred by Landlord from any delay by
Tenant in vacating the Property. If Tenant does not vacate the Property upon the
expiration or earlier termination of the Lease. Tenant’s occupancy of the
Property shall be a “month-to-month” tenancy, subject to all of the terms of
this Lease applicable to a month-to-month tenancy, except that the Base Rent
then in effect shall be increased by fifty percent (50%).

 

ARTICLE THREE: RENT AND SECURITY DEPOSIT

 

3.01. Manner of Payment. All sums to become due hereunder by Tenant shall be
made to the party named in Section 1.13 above, at the address stated herein for
such party, unless such address is changed as provided herein.  All sums payable
by Tenant hereunder, whether or not expressly denominated as rent, shall
constitute rent for the purposes of section 502(b) (7) of the Bankruptcy Code.

 

3.02. Time of Payment. Upon execution hereof. Tenant shall pay the rent for the
first month of the Lease Term. On or before the first day of the second month of
the Lease Term and of each month thereafter, a like monthly installment shall be
due and payable, in advance, without off-set, deduction or prior demand. If the
Lease Term commences or ends during a calendar month, the rent for any
fractional calendar month following the Commencement Date or preceding the end
of the Lease Term shall be prorated by days.

 

3.03. Late Charges. Tenant’s failure to pay sums due hereunder promptly may
cause Landlord to incur unanticipated costs. The exact amount of such costs are
impractical or extremely difficult to ascertain. Such costs may include, but are
not limited to, processing and accounting charges and late charges which may be
imposed on Landlord by any ground lease, deed of trust or mortgage encumbering
the Property. Therefore, if any sum due hereunder is not received on its due
date. Tenant shall pay the party named in Section 1.13 above a late charge equal
to the sum stated in Section 1.14 from its due date until such delinquent sum is
received. If any check tendered in payment of any sum due from Tenant hereunder
is returned for any reason. Tenant shall pay a late charge for each day from
said due date until such check is made good. The parties agree that such late
charge represents a fair and reasonable estimate of the costs Landlord will
incur by reason of such late payment or such returned check.

 

3.04. Security Deposit.  Landlord is currently in possesion of tenant’s security
deposit. Landlord may apply all or part of the Security Deposit to any unpaid
rent or other charges due from Tenant or to cure any other defaults of Tenant.
If Landlord uses any part of the Security Deposit. Tenant shall restore the
Security Deposit to its full amount within ten (10) days after Landlord’s
written request. Tenant’s failure to do so shall be a material default under
this Lease. No interest shall be paid on the Security Deposit. Landlord shall
not be required to keep the Security Deposit separate from its other accounts
and no trust relationship is created with respect to the Security Deposit. Upon
any termination of this Lease not resulting from Tenant’s default, and after
Tenant has vacated the Property in the manner required by this Lease. Landlord
shall refund the unused portion of the Security Deposit to Tenant.

 

ARTICLE FOUR: TAXES

 

4.01. Payment by Landlord. Landlord shall pay the real estate taxes on the
Property during the Lease Term.

 

4.02. Payment by Tenant. Tenant shall pay the party named in Section 1.13 above,
as additional rental, the excess, if any, of the real estate taxes for any year
during the Lease Term over the real estate taxes for the base year stated in
Section l.12. Tenant shall make such payment within fifteen (15) days after
receipt of a statement showing the amount and computation of such increase.
Tenant shall be responsible for the pro-rata portion of such additional rental
for any fractional part of a year preceding the end of the Lease Term, which
prorated sum shall be due and payable upon the termination of this Lease. If the
termination of this Lease occurs before the tax rate is fixed for the particular
year, the proration shall be upon the basis of the tax rate for the preceding
year applied to the latest assessed valuation, and notwithstanding the
termination of this Lease, any difference in the actual real estate taxes for
such year shall be adjusted between the parties upon receipt of written evidence
of the payment thereof.

 

4.03 Improvements by Tenant. In the event the real estate taxes levied against
the Property for the real estate tax year in which the Lease Term commences are
increased as a result of any alterations, additions or improvements made by
Tenant or by Landlord at the request of Tenant. Tenant shall pay to Landlord
upon demand the amount of such increase. For the purposes of the calculations
under Section 4.02, the amount of the real estate taxes during the real estate
tax year in which the Lease Term commences shall not include any taxes resulting
from any such alterations, additions or improvements made in or to the Property.
Landlord shall obtain from the tax assessor or assessors a written statement of
the total amount of such increase.

 

4.04. Joint Assessment. If the real estate taxes are assessed against the
Property jointly with other property not constituting a part of the Property,
the real estate taxes for such years shall be equal to the amount bearing the
same proportion to the aggregate assessment that the total square feet of
building area in the Property bears to the total square feet of building area
included in the joint assessment.

 

4.05. Personal Property Taxes. Tenant shall pay all taxes charged against trade
fixtures, furnishings, equipment or any other personal property belonging to
Tenant. Tenant shall try to have its personal property taxed separately from the
Property, but if any of Tenant’s personal property is taxed with the Property.
Tenant shall pay the taxes for the personal property within fifteen (15) days
after Tenant receives a written statement for such personal property taxes.

 

ARTICLE FIVE: INSURANCE AND INDEMNITY

 

5.01. Casualty Insurance. During the Lease Term, Landlord shall maintain
policies of insurance covering loss of or damage to the Property in such amount
or percentage of replacement value as Landlord or its insurance advisor deems
reasonable in relation to the age, location, type of construction and physical
condition of the Property and the availability of such insurance at reasonable
rates. Such policies shall provide protection against all perils included within
the classification of fire and extended coverage and any other
perils [ILLEGIBLE]

 

--------------------------------------------------------------------------------


 

under this Section by naming Landlord as an additional insured under a policy of
comprehensive liability insurance maintained by Tenant and containing the
coverage and provisions described in this Section. Tenant shall deliver a copy
of such policy or certificate (or a renewal thereof) to Landlord prior to the
Commencement Date and prior to the expiration of any such policy during the
Lease Term. If Tenant fails to maintain such policy. Landlord may elect to
maintain such insurance at Tenant’s expense. Tenant shall, at Tenant’s expense,
maintain such other liability insurance as Tenant deems necessary to protect
Tenant.

 

5.04. Indemnity. Landlord shall not be liable to Tenant or to Tenant’s
employees, agents or visitors, or to any other person whomsoever, for any injury
to persons or damage to property on or about the Property or any adjacent area
owned by Landlord caused by the negligence or misconduct of Tenant, its
employees, subtenants, licensees or concessionaires or any other person entering
the Property under express or implied invitation of Tenant, or arising out of
the use of the property by Tenant and the conduct of its business therein, or
arising out of any breach or default by Tenant in the performance of its
obligations hereunder; and Tenant hereby agrees to indemnify Landlord and hold
it harmless from any loss, expense or claims arising out of such damage or
injury. Tenant shall not be liable for any injury or damage caused by the
negligence or misconduct of Landlord, or its employees or agents, and Landlord
agrees to indemnify Tenant and hold it harmless from any loss, expense or damage
arising out of such damage or injury.

 

5.05. Waiver of Subrogation. Each party hereto waives any and every claim which
arises or may arise in its favor against the other party hereto during the term
of this Lease or any renewal or extension thereof for any and all loss of, or
damage to, any of its property located within or upon, or constituting a part of
the Property, which loss or damage is covered by valid and collectible fire and
extended coverage insurance policies, to the extent that such loss or damage is
recoverable under such insurance policies. Such mutual waivers shall be in
addition to, and not in limitation or derogation of, any other waiver or release
contained in this Lease with respect to any loss of, or damage to, property of
the parties hereto. Inasmuch as such mutual waivers shall preclude the
assignment of any aforesaid claim by way of subrogation or otherwise to an
insurance company (or any other person) each party hereby agrees immediately to
give to each insurance company which has issued to it policies of fire and
extended coverage insurance, written notice of the terms of such mutual waivers,
and to cause such insurance policies to be properly endorsed, if necessary, to
prevent the invalidation of such insurance coverages by reason of such waivers.

 

ARTICLE SIX:  USE OF PROPERTY

 

6.01. Permitted Use. Tenant may use the Property only for the permitted use
stated in Section 1.08.

 

6.02. Compliance with Law. Tenant shall comply with all governmental laws,
ordinances and regulations applicable to the use of the Property, and shall
promptly comply with all governmental orders and directives for the correction,
prevention and abatement of nuisances in or upon, or connected with the
Property, all at Tenant’s sole expense.

 

6.03. Certificate of Occupancy. Tenant may prior to the commencement of the term
of this Lease, apply for a Certificate of Occupancy to be issued by the
municipality in which the Property is located, but this Lease shall not be
contingent upon issuance thereof. Nothing herein contained shall obligate
Landlord to install any additional electrical wiring, plumbing or plumbing
fixtures which are not presently existing on the Property, or which have not
been expressly agreed upon by Landlord in writing.

 

6.04. Signs. Without the prior written consent of Landlord. Tenant shall not
place or affix any signs or other objects upon or to the Property, including but
not limited to the roof or exterior walls of the building or other improvements
thereon, or paint or otherwise deface said exterior walls. Any signs installed
by Tenant shall conform with applicable laws and deed and other restrictions.
Tenant shall remove all signs at the termination of this Lease and shall repair
any damage and close any holes caused or revealed by such removal.

 

6.05. Utility Services. Tenant shall pay the cost of all utility services,
including but not limited to initial connection charges, all charges for gas,
water and electricity used on the Property, and for all electric lights, lamps
and tubes.

 

6.06. Landlord’s Access. Landlord and its authorized agents shall have the
right, during normal business hours, to enter the Property (a) to inspect the
general condition and state of repair thereof. (b) to make repairs required or
permitted under this Lease. (c) to show the property to any prospective tenant
or purchaser or (d) for any other reasonable purpose. During the final 150 days
of the lease Term. Landlord and its authorized agents shall have the right to
erect and maintain on or about the Property customary signs advertising the
Property for lease or for sale.

 

6.07. Quiet Possession. If Tenant pays the rent and complies with all other
terms of this Lease. Tenant may occupy and enjoy the Property for the full Lease
Term, subject to the provisions of this Lease.

 

6.08. Exemptions from Liability. Landlord shall not be liable for any damage or
injury to the person, business (or any loss of income therefrom). goods, wares,
merchandise or other property of Tenant. Tenant’s employees, invitees, customers
or any other person in or about the Property, whether such damage or injury is
caused by or results from: (a) fire, steam, electricity, water, gas or rain; (b)
the breakage, leakage, obstruction or other defects of pipes, sprinklers, wires,
appliances, plumbing, air conditioning or lighting fixtures or any other cause;
(c) conditions arising on or about the Property or upon other portions of any
building of which the Property is a part, or from other sources or places; or
(d) any act or omission of any other tenant of any building of which the
Property is a part. Landlord shall not be liable for any such damage or injury
even though the cause of or the means of repairing such damage or injury are not
accessible to Tenant. The provisions of this Section 6.08 shall not however,
exempt Landlord from liability for Landlord’s gross negligence or willful
misconduct.

 

ARTICLE SEVEN: MAINTENANCE, REPAIRS AND ALTERATIONS

 

7.01. Acceptance of Premises. Tenant acknowledges that it has fully inspected
the Property and accepts the Property in its condition as of the execution of
this Lease as suitable for the purposes for which it is leased. Tenant
acknowledges that, except as stated in the following sentence, neither Landlord
nor an agent of Landlord has made any representation as to the condition of the
Property or the suitability of the Property for Tenant’s intended use. Landlord
represents that on the Commencement Date, the plumbing, electrical system and
exterior doors, and any fire protection sprinkler system, heating system, air
conditioning equipment and elevators existing on the date of this Lease, are or
will be in good operating condition.

 

7.02. Landlord’s Obligation to Repair. Subject to the provisions of
Article Eight (Damage or Destruction) and Article Nine (Condemnation) and except
for damage caused by any act or omission of Tenant. Landlord shall keep the
foundation, roof and the structural portions of exterior walls of the
improvements of the Property in good order, condition and repair. However,
Landlord shall not be obligated to maintain or repair windows, doors, plate
glass or the surfaces of walls. In addition, Landlord shall not be obligated to
make any repairs under this Section until a reasonable time after receipt of
written notice from Tenant of the need of such repairs. If any repairs are
required to be made by Landlord. Tenant shall, at Tenant’s sole cost and
expense, promptly remove Tenant’s fixtures, inventory, equipment and other
Property, to the extent required to enable Landlord to make such repairs.
Landlord’s liability hereunder shall be limited to the cost of such repairs or
corrections. Tenant waives the

 

--------------------------------------------------------------------------------


 

removal of such items, repair in a good and workmanlike manner any damage caused
by installation or removal thereof. Tenant shall pay for all costs incurred or
arising out of alterations, additions or improvements in or to the Property and
shall not permit a mechanic’s or materialman’s lien to be asserted against the
Property. Upon request by Landlord, Tenant shall deliver to Landlord proof of
payment reasonably satisfactory to Landlord of all costs incurred or arising out
of any such alterations, additions or improvements.

 

7.05. Condition upon Termination. Upon the termination of the Lease, Tenant
shall surrender the Property to Landlord, broom clean and in the same condition
as received except for ordinary wear and tear which Tenant was not otherwise
obligated to remedy under any provision of the Lease. However, Tenant shall not
be obligated to repair any damage which Landlord is required to repair under
Article Eight (Damage or Destruction). In addition, Landlord may require Tenant
to remove any alterations, additions or improvements (whether or not made with
Landlord’s consent) prior to the termination of the Lease and to restore the
Property to its prior condition, all at Tenant’s expense. All alterations,
additions and improvements which Landlord has not required Tenant to remove
shall become Landlord’s property and shall be surrendered to Landlord upon the
termination of the Lease. In no event, however, shall Tenant remove any of the
following materials or equipment without Landlord’s prior written consent: any
power wiring or power panels; lighting or lighting fixtures: wall coverings;
drapes, blinds or other window coverings; carpets or other floor coverings;
heaters, air conditioners or any other heating or air conditioning equipment;
fencing or security gates; or other similar building operating equipment and
decorations.

 

ARTICLE EIGHT: DAMAGE OR DESTRUCTION

 

8.01. Notice. If the building or other improvements situated on the Property
should be damaged or destroyed by fire, tornado or other casualty. Tenant shall
immediately give written notice thereof to Landlord.

 

8.02. Partial Damage. If the building or other improvements situated on the
Property should be damaged by fire, tornado or other casualty but not to such an
extent that rebuilding or repairs cannot reasonably be completed within 120 days
from the date Landlord receives written notification by Tenant of the happening
of the damage, this Lease shall not terminate, but Landlord shall, at its sole
cost and risk. proceed forthwith and use reasonable diligence to rebuild or
repair such building and other improvements on the Property (other than
leasehold improvements made by Tenant or any assignee, subtenant or other
occupant of the Property) to substantially the condition in which they existed
prior to such damage: provided. however, if the casualty occurs during the final
18 months of the Lease Term, Landlord shall not be required to rebuild or repair
such damage unless Tenant shall exercise its renewal option (if any is contained
herein) within fifteen (15) days after the date of receipt by Landlord of the
notification of the occurrence of the damage. If Tenant does not elect to
exercise its renewal option or if there is no renewal option contained herein or
previously unexercised at such time, this Lease shall terminate at the option of
Landlord and rent shall be abated for the unexpired portion of this Lease,
effective from the date of actual receipt by Landlord of the written
notification of the damage. If the building and other improvements are to be
rebuilt or repaired and are untenantable in whole or in part following such
damage, the rent payable hereunder during the period in which they are
untenantable shall be adjusted equitably.

 

8.03. Substantial or Total Destruction. If the building or other improvements
situated on the Property should be substantially or totally destroyed by fire,
tornado or other casualty, or so damaged that rebuilding or repairs cannot
reasonably be completed within 120 days from the date Landlord receives written
notification by Tenant of the happening of the damage, this Lease shall
terminate at the option of Landlord and rent shall be abated for the unexpired
portion of this Lease, effective from the date of receipt by Landlord of such
written notification. If this Lease is not terminated, the building and the
improvements shall be rebuilt or repaired and rent abated to the extent provided
under Section 8.02.

 

ARTICLE NINE: CONDEMNATION

 

If, during the term of this Lease or any extension or renewal thereof, all or a
substantial part of the Property should be taken for any public or quasi-public
use under any governmental law, ordinance or regulation or by right of eminent
domain, or should be sold to the condemning authority under threat of
condemnation, this Lease shall terminate and the rent shall be abated during the
unexpired portion of this Lease, effective from the date of taking of the
Property by the condemning authority. If less than a substantial part of the
demised premises is taken for public or quasi-public use under any governmental
law, ordinance or regulation, or by right of eminent domain, or is sold to the
condemning authority under threat of condemnation. Landlord, at its option. may
by written notice terminate this Lease or shall forthwith at its sole expense
restore and reconstruct the buildings and improvements (other than leasehold
improvements made by Tenant or any assignee, subtenant or other occupant of the
Property) situated on the Property in order to make the same reasonably
tenantable and suitable for the use for which the Property is leased as defined
in Section 6.01. The rent payable hereunder during the unexpired portion of this
Lease shall be adjusted equitably. Landlord and Tenant shall each be entitled to
receive and retain such separate awards and portions of lump sum awards as may
be allocated to their respective interests in any condemnation proceedings. The
termination of this Lease shall not affect the rights of the respective parties
to such awards.

 

ARTICLE TEN: ASSIGNMENT AND SUBLETTING

 

Tenant shall not, without the prior written consent of Landlord, assign this
Lease or sublet the Property or any portion thereof. Any assignment or
subletting shall be expressly subject to all terms and provisions of this Lease,
including the provisions of Section 6.01 pertaining to the use of the Property.
In the event of any assignment or subletting. Tenant shall remain fully liable
for the full performance of all Tenant’s obligations under this Lease. Tenant
shall not assign its rights hereunder or sublet the Property without first
obtaining a written agreement from the assignee or sublessee whereby the
assignee or sublessee agrees to be bound by the terms of this Lease. No such
assignment or subletting shall constitute a novation. In the event of the
occurrence of an event of default while the Property is assigned or sublet.
Landlord, in addition to any other remedies provided herein or by law, may at
Landlord’s option, collect directly from such assignee or subtenant all rents
becoming due under such assignment or subletting and apply such rent against any
sums due to Landlord hereunder. No direct collection by Landlord from any such
assignee or subtenant shall release Tenant from the performance of its
obligations hereunder.

 

ARTICLE ELEVEN: DEFAULT AND REMEDIES

 

11.01. Default. The following events shall be deemed to be events of default
under this Lease:

 

(a) Failure of Tenant to pay any installment of the rent or other sum payable to
Landlord hereunder on the date that same is due and such failure shall continue
for a period of ten (10) days;

 

(b) Failure of Tenant to comply with any term, condition or covenant of this
Lease, other than the payment of rent or other sum of money, and such failure
shall not be cured within thirty (30) days after written notice thereof to
Tenant;

 

(c) Tenant or any guarantor of Tenant’s obligations hereunder shall generally
not pay its-debts as they become due or shall admit in writing its inability to
pay its debts, or shall make a general assignment for the benefit of creditors.

 

(d) Tenant or any guarantor of Tenant’s obligations hereunder shall commence any
case, proceeding or other action seeking

[ILLEGIBLE]

--------------------------------------------------------------------------------


 

(a) Terminate this Lease, in which event Tenant shall immediately surrender the
Property to Landlord. If Tenant fails to so surrender such premises, Landlord
may, without prejudice to any other remedy which it may have for possession of
the Property or arrearages in rent, enter upon and take possession of the
Property and expel or remove Tenant and any other person who may be occupying
such premises or any part thereof, by force if necessary, without being liable
for prosecution or any claim for damages therefor. Tenant shall pay to Landlord
on demand the amount of all loss and damage which Landlord may suffer by reason
of such termination, whether through inability to relet the Property on
satisfactory terms or otherwise:

 

(b) Enter upon and take possession of the Property, by force if necessary,
without terminating this Lease and without being liable for prosecution or for
any claim for damages therefor. and expel or remove Tenant and any other person
who may be occupying such premises or any part thereof, Landlord may relet the
Property and receive the rent therefor. Tenant agrees to pay to Landlord monthly
or on demand from time to time any deficiency that may arise by reason of any
such reletting. In determining the amount of such deficiency, the brokerage
commission, attorneys’ fees, remodeling expenses and other costs of reletting
shall be subtracted from the amount of rent received under such reletting:

 

(c) Enter upon the Property, by force, if necessary, without terminating this
Lease and without being liable for prosecution or for any claim for damages
therefor, and do whatever Tenant is obligated to do under the terms of this
Lease. Tenant agrees to pay Landlord on demand for expenses which Landlord may
incur in thus effecting compliance with Tenant’s obligations under this Lease,
together with interest thereon at the rate of twelve percent (12%) per annum
from the date expended until paid. Landlord shall not be liable for any damages
resulting to Tenant from such action, whether caused by negligence of Landlord
or otherwise.

 

Pursuit of any of the foregoing remedies shall not preclude pursuit of any of
the other remedies herein provided or any other remedies provided by law, nor
shall pursuit of any remedy herein provided constitute a forfeiture or waiver of
any rent due to Landlord hereunder or of any damages accruing to Landlord by
reason of the violation of any of the terms, conditions and covenants herein
contained.

 

11.03. Notice of Default. Tenant shall give written notice of any failure by
Landlord to perform any of its obligations under this Lease to Landlord and to
any ground lessor, mortgagee or beneficiary under any deed of trust encumbering
the Property whose name and address have been furnished to Tenant in writing.
Landlord shall not be in default under this Lease unless Landlord (or such
ground lessor, mortgagee or beneficiary) fails to cure such non-performance
within thirty (30) days after receipt of Tenant’s notice. However, if such
non-performance reasonably requires more than thirty (30) days to cure. Landlord
shall not be in default if such cure is commenced within such thirty (30) day
period and thereafter diligently pursued to completion.

 

11.04. Limitation of Landlord’s Liability. As used in this Lease, the term
“Landlord” means only the current owner or owners of the fee title to the
Property or the leasehold estate under a ground lease of the Property at the
time in question. Each Landlord is obligated to perform the obligations of
Landlord under this Lease only during the time such Landlord owns such interest
or title. Any Landlord who transfers its title or interest is relieved of all
liability with respect to the obligations of Landlord under this Lease to be
performed on or after the date of transfer. However, each Landlord shall deliver
to its transferee all funds previously paid by Tenant if such funds have not yet
been applied under the terms of this Lease.

 

ARTICLE TWELVE: LANDLORD’S LIEN

 

ARTICLE THIRTEEN: PROTECTION OF LENDERS

 

13.01. Subordination. Landlord shall have the right to subordinate this Lease to
any ground Lease, deed or trust or mortgage encumbering the Property, and
advances made on the security thereof and any renewals, modifications,
consolidations, replacements or extensions thereof, whenever made or recorded.
However, Tenant’s right to quiet possession of the Property during the Lease
Term shall not be disturbed if Tenant pays the rent and performs all of Tenant’s
obligations under this Lease and is not otherwise its default. If any ground
lessor, beneficiary or mortgagee elects to have this Lease prior to the lien of
its ground lease, deed of trust or mortgage and gives written notice thereof to
Tenant, this Lease shall be deemed prior to such ground lease, deed of trust or
mortgage whether this Lease is dated prior or subsequent to the date of said
ground lease, deed of trust or mortgage or the date of recording thereof.

 

13.02. Attornment. If Landlord’s interest in the Property is acquired by any
ground lessor, beneficiary under a deed of trust, mortgagee or purchaser at a
foreclosure sale. Tenant shall attorn to the transferee of or successor to
Landlord’s interest in the Property and recognize such transferee or successor
as Landlord under this Lease. Tenant waives the protection of any statute or
rule of law which gives or purports to give Tenant any right to terminate this
Lease or surrender possession of the Property upon the transfer of Landlord’s
interest.

 

13.03. Signing of Documents. Tenant shall sign and deliver any instruments or
documents necessary or appropriate to evidence any such attornment or
subordination or agreement to do so. If Tenant fails to do so within ten
(10) days after written request. Tenant hereby makes, constitutes and
irrevocably appoints Landlord, or any transferee or successor of Landlord, the
attorney-in-fact of Tenant to execute and deliver any such instrument or
document.

 

13.04. Estoppel Certificates.

[ILLEGIBLE] Tenant shall execute, acknowledge and deliver to Landlord a written
statement certifying: (i)

[ILLEGIBLE]

--------------------------------------------------------------------------------


 

true and accurate statement as of the date of such statement. All financial
statements shall be confidential and shall be used only for the purposes set
forth herein.

 

ARTICLE FIFTEEN: MISCELLANEOUS

 

15.01. Force Majeure. In the event performance by Landlord of any term,
condition or covenant in this Lease is delayed or prevented by any Act of God,
strike, lockout, shortage of material or labor, restriction by any governmental
authority, civil riot, flood, or any other cause not within the control of
Landlord, the period for performance of such term, condition or covenant shall
be extended for a period equal to the period Landlord is so delayed or hindered.

 

15.02. Interpretation. The captions of the Articles or Sections of this Lease
are to assist the parties in reading this Lease and are not a part of the terms
or provisions of this Lease. Whenever required by the context of this Lease, the
singular shall include the plural and the plural shall include the singular. For
convenience, each party hereto is referred to in the neuter gender, but the
masculine, feminine and neuter genders shall each include the other. In any
provision relating to the conduct, acts or omissions of Tenant, the term
“Tenant” shall include Tenant’s agents, employees, contractors, invitees,
successors or others using the Property with Tenant’s expressed or implied
permission.

 

15.03. Waivers. All waivers must be in writing and signed by the waiving party.
Landlord’s failure to enforce any provisions of this Lease or its acceptance of
rent shall not be a waiver and shall not prevent Landlord from enforcing that
provision or any other provision of this Lease in the future. No statement on a
payment check from Tenant or in a letter accompanying a payment check shall be
binding on Landlord. Landlord may, with or without notice to Tenant, negotiate
such check without being bound to the conditions of such statement.

 

14.04. Severability.  A determination by a court of competent jurisdiction that
any provision of this Lease or any part thereof is illegal or

 

--------------------------------------------------------------------------------


 

15.09. Venue. All obligations hereunder, including but not limited to the
payment of commissions to the Principal REALTOR®. shall be performable and
payable in Dallas, Dallas County, Texas.

 

15.10. Governing Law. The laws of the State of Texas shall govern this Lease.

 

15.11. Survival. All obligations of any party hereto not fulfilled at the
expiration or the earlier termination of this Lease shall survive such
expiration or earlier termination as continuing obligations of such party.

 

15.12. Binding Effect. This Lease shall inure to the benefit and be binding upon
each of the parties hereto and their heirs, re- presentatives, successors and
assigns; provided, however, Landlord shall have no obligation to Tenant’s
successors or assigns unless the rights or interests of such successors or
assigns are acquired in accordance with the terms of this Lease.

 

15.13. Execution as Offer. The execution of this Lease by the first party to do
so constitutes an offer to lease the Property. Unless within the number of days
stated in Section 1.15 above from the date of its execution by the first party
to do so, this Lease is accepted by the other party and a fully executed copy is
delivered to the first party, such offer shall be automatically revoked and
terminated.

 

ARTICLE SIXTEEN: ADDITIONAL PROVISIONS AND RIDERS

 

Additional provisions may be set forth in-the blank space below, and/or a rider
or riders attached hereto. If no additional provisions are to be inserted in the
blank space below, please draw a line through such space. If no rider or riders
are to be attached hereto, please state “no riders” in the blank space below. If
a rider or riders are to be attached hereto, please state in the blank space
below: “See rider or riders attached,” and please have Landlord and Tenant
initial all such riders.

 

See riders attached:

 

1.                                       Exhibit ‘A’ – Legal Description

 

2.                                       Exhibit ‘D’ – Rules and Regulations

 

3.                                       Exhibit ‘E’ – Environmental Condition
of Premises

 

The Landlord warrants that there is a Five Year warranty from the manafacturer
on the units installed January, 1996, which is for parts only.

 

EXECUTED as of the date stated in Section 1.01 above.

 

 

 

ATTEST:

LANDLORD:

/s/ Neil Felder

 

 

 

 

By:

/s/ Neil Felder

 

 

 

 

 

 

 

 

 

 

Titl:

 

 

 

 

 

 

 

Date of Execution by Landlord:

 

 

 

2-12-96

 

 

 

 

 

 

 

ATTEST

 

TENANT:

/s/ [ILLEGIBLE]

 

 

 

 

 

 

By  :

Metroplex Control Systems, Inc.

 

 

 

 

 

 

Title  :

 President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Tract I

 

Being a tract of land situated in the E.W. Hunt Survey, Abstract No. 590, in the
City of Dallas, Dallas County, Texas, also being part of Block 2/6512 of Walnut
Business Park Addition, filed on May 3, 1978 as recorded in Volume 78086,
Page 0001 of the Deed Records of Dallas County, Texas, and being more
particularly described as follows:

 

Commencing at the intersection of the North R.O.W. line (60’ R.O.W.) of Arbuckle
Court and the West R.O.W. line (60’ R.O.W.) of Ables Lane;

 

THENCE, N 89° 56’ 00” W, with said North R.O.W. line of Arbuckle Court for a
distance of 250.00 feet to a point;

 

THENCE, N 0° 04’ E, for a distance of 177.14 feet to an iron rod set for corner
at the POINT OF BEGINNING;

 

THENCE, N 89° 56’ 00” W, for a distance of 120.00 feet to an “X” cut in concrete
for corner;

 

THENCE, N 0° 04’ 00” E, for a distance of 209.04 feet to an “X” cut in concrete
for corner in the South R.O.W. line (53’ R.O.W.) of Southwell Road;

 

THENCE, N 89° 36’ 30” E, with said South R.O.W. line of Southwell Road for a
distance of 120.00 feet to an iron rod set for corner;

 

THENCE, S 0° 04’ W, for a distance of 210.00 feet to the POINT OF BEGINNING AND
CONTAINING 25,142.4 square feet or 0.577 acres of land, more or less.

 

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

RULES AND REGULATIONS

 

The following Rules and Regulations are prescribed by Landlord in order to
provide and maintain, to the best of Landlord’s ability, orderly, clean and
desirable Leased Premises, building and parking facilities for the tenants
therein and to regulate conduct in and use of Leased Premises, the building and
parking facilities in such a manner as to minimize interference by others in the
proper use of Leased Premises by Tenant. In the following Rules and Regulations,
all references to Tenant include not only the Tenant, but, also, Tenant’s
agents, servants, employees, invitees, licensees, visitors, assignees, and/or
sublessees:

 

1.                                       Tenant shall not block or obstruct any
of the entries, passages, doors, hallways, or stairways of building or parking
area, or place, empty, or throw any rubbish, litter, trash, or material of any
nature into such areas, or permit such areas to be used at any time except for
ingress or egress of Tenants.

 

2.                                       Landlord will not be responsible for
lost or stolen personal property, equipment, money, or any article taken from
the Leased Premises, building, or parking facilities regardless of how or when
loss occurs.

 

3.                                       The plumbing facilities shall not be
used for any other purpose than that for which they are constructed, and no
foreign substance of any kind shall be placed therein, and the expense of any
breakage, stoppage, or damage resulting from a violation of this provision shall
be borne by Tenant.

 

4.                                       Tenant shall permit Landlord, during
the six (6) months prior to the termination of this lease to show Leased
Premises during business or non-business hours to prospective lessees and to
advertise Leased Premises for rent.

 

5.                                       Any additional keys required by Tenant
during the term of this lease shall be requested from Landlord and shall be paid
for by Tenant upon delivery of keys to premises. In the event new locks are
requested by Tenant, then all costs associated with such request (including
hardware, installation and keys) shall be paid by Tenant.

 

6.                                       The common parking facilities are
available for use by any and all Tenants. Landlord reserves the right to assign
or allocate parking in the event of conflicts, abuse or improper use of these
common parking facilities. It is generally understood that any Tenant should
utilize only those parking spaces immediately adjacent to that Tenant’s specific
Leased Premises.

 

Proper use of the common parking facilities is deemed to be that use which is
occasioned by the normal in and out traffic required by the Tenant, in the
normal course of the Tenant’s business operations.

 

Vehicles that are abandoned, disabled, have expired registration stickers,
obstructing any means of ingress or egress to any Leased Premises, or in any way
a general nuisance or hazard are subject to removal, without notice by
Landlord’s designated wrecker and towing service. All costs associated with such
removal shall be at the Tenant’s/Vehicle Owner’s expense.

 

7.                                       Tenant shall not use the building,
Leased Premises, or parking facilities for housing, lodging, or sleeping
purposes without express consent of Landlord in writing.

 

--------------------------------------------------------------------------------


 

EXHIBIT “E”

 

ENVIRONMENTAL CONDITION OF PREMISES

 

STUDIES

 

Tenant shall furnish Landlord with a complete and legible copy of any study,
report, test, survey or investigation performed by or on behalf of Tenant at any
time involving the leased Premises and shall fully restore all areas and
improvements where samples were taken or work performed and repair all damage
resulting from any of the same and shall indemnify and hold Landlord harmless
from and against all claims, actions, liabilities, damages, losses, injuries or
deaths in connection with or arising out of or from any inspection, testing,
sampling, or similar or dissimilar activity conducted by Tenant, Tenant’s agents
or contractors at any time at the leased Premises or the Building for hazardous
or toxic materials, whether under this Paragraph or Paragraphs (b) or (c)
following or otherwise under or in connection with this Lease.

 

INSPECTIONS

 

Landlord and Tenant shall each have the right to periodically inspect, take
samples for testing and otherwise investigate the leased Premises for the
presence of hazardous or toxic materials. In this regard each party may conduct,
or have conducted, such studies and investigations, conduct, or have conducted,
such tests and surveys, and engage such specialists as, it deems appropriate to
fairly evaluate the leased Premises and any risk from hazardous or toxic
materials. In connection with any inspections, samples, surveys or tests to be
performed by Landlord, Landlord shall not unreasonably interfere with Tenant’s
business operations at the leased Premises and shall repair and damage to
Tenant’s property, inventory or fixtures damaged as a result of such
inspections, samples, surveys or tests and upon request shall furnish Tenant
with a true and complete copy of any resulting report, survey or study. In
connection with any inspections, samples, surveys or tests to be conducted by
Tenant at the leased Premises, Tenant shall: (i) first notify Landlord of each
proposed inspection, sample, survey or test and the scope, impact, and intent
thereof and obtain Landlord’s written consent to perform the same [which consent
shall not be unreasonably withheld or delayed (but it shall not be unreasonable
for Landlord to refuse consent to any test, sample, survey or inspection
intended to penetrate the roof, structural supports, foundation, exterior or
demising walls, or structural elements of the Building, or which affect building
systems, or which may penetrate in any manner the ground water under the leased
Premises)]; and (ii) as stated above, restore the leased Premises and/or the
property on which the leased Premises are located to the condition existing
immediately prior to any such test, sample, survey and/or inspection and provide
Landlord with true and complete copies of any survey, test, report or study
obtained by or for the benefit of Tenant in connection with hazardous or toxic
materials at the leased Premises.

 

PROHIBITION ON PLACEMENT OR DISPOSAL

 

Tenant shall not knowingly incorporate into, use, or otherwise place or dispose
of at the leased Premises or in the Building or Project any toxic or hazardous
materials in concentrations or levels sufficient that by the then-applicable
EPA, OSHA or other applicable governmental standards cause the specific
materials so identified to be classified or identified as toxic or hazardous
materials except for the limited purposes of use and storage only where (i) such
materials are in small quantities, properly labeled and contained, (ii) such
materials are handled and disposed of in accordance with the highest accepted
industry standards for safety, storage, use and disposal, (iii) such materials
are for use in the ordinary course of business (i.e., as with office or cleaning
supplies), (iv) notice of and a copy of the current material safety data sheet
is provided to Landlord for each such hazardous or toxic material and (v) such
materials are used, transported, stored, handled and disposed of in accordance
with all applicable governmental laws, rules and regulations. Landlord shall not
knowingly dispose of at the leased Premises, Building or the Project any toxic
or hazardous materials in concentrations or levels sufficient that by
then-applicable EPA, OSHA or other applicable governmental standards cause the
specific materials so identified to be classified or identified as toxic or
hazardous materials and shall otherwise deal with all toxic or hazardous
materials at the leased Premises, Building or Project in a manner that will not
materially and adversely affect Tenant’s access, use or occupancy of the leased
Premises and that any remediation or controls for toxic or hazardous materials
at the leased Premises will be in accordance with all applicable governmental
laws, rules and regulations. If Landlord or Tenant ever has knowledge of the
presence in the leased Premises or the Building or the Project of such toxic or
hazardous materials which affect the leased Premises, the party having knowledge
shall notify the other party thereof in writing promptly after obtaining such
knowledge. For the purposes of this Lease, hazardous or toxic materials shall
mean hazardous or toxic chemicals or any materials or wastes containing
hazardous or toxic chemicals at levels or content which cause such materials or
wastes to be classified as hazardous or toxic as then prescribed by the
prevalent industry practice and standards or by the then-current levels or
content as set from time to time by EPA or OSHA or as defined under 29 CFR 1910
or 29 CFR 1925 or other applicable governmental laws, rules and regulations.

 

TENANT’S COVENANTS TO REMOVE

 

If Tenant or its employees, agents, or contractors shall ever violate the
provisions or Paragraphs (b) or (c) above (that apply to Tenant regarding toxic
or hazardous materials), or if Tenant’s acts, negligence, breach of this
provision or business operations directly and materially expand the scope of or
materially worsen any contamination from toxic or hazardous materials, then
Tenant shall clean-up, remove and dispose of the material causing the violation,
in compliance with all applicable governmental standards, laws, rules and
regulations and repair any damage to the leased Premises or [ILLEGIBLE]

 

--------------------------------------------------------------------------------


 

MCS

Metroplex Control Systems, Inc.

 

 

 

2472 Southwell  Dallas, TX 75229-4518  Phone: 972.406.9300  Fax: 972.406.1625

 

Fax Cover Letter

 

Date: 3/7/00

 

 

To:  Joel Heiser

 

Company:

 

Fax Number: (216) 696-2645

 

 

From: Jim

 

Regarding:

 

Fax Number: (972) 406-1625

 

Number of Pages, including cover sheet: 2

 

Comments:  Last page of previous fax sent.

 

 

If You Do Not Receive All of the Pages,

Please Call (972) 406-9300 As Soon As Possible

 

--------------------------------------------------------------------------------


 

**************************

**** ACTIVITY REPORT ****

**************************

 

 

TRANSMISSION OK

 

 

 

 

 

TX/RX NO.

5186

 

CONNECTION TEL

12166962645

 

CONNECTION ID

 

 

START TIME

03/07 13:24

 

USAGE TIME

01’47

 

PAGES

2

 

RESULT

OK

 

--------------------------------------------------------------------------------


 

MCS

Metroplex Control Systems, Inc.

 

 

 

2472 Southwell  Dallas, TX 75229-4518  Phone: 972.406.9300  Fax: 972.406.1625

 

Fax Cover Letter

 

Date: 3/7/00

 

 

To: Joel Heiser

 

Company:

 

Fax Number: (216) 696-2645

 

 

From: Jim Moxon

 

Regarding: Lease

 

Fax Number: (972) 406-1625

 

Number of Pages, including cover sheet: 12

 

Comments:  

 

 

 

If You Do Not Receive All of the Pages,

Please Call (972) 406-9300 As Soon As Possible

 

--------------------------------------------------------------------------------


 

**************************

**** ACTIVITY REPORT ****

**************************

 

 

TRANSMISSION OK

 

 

 

 

 

TX/RX NO.

5183

 

CONNECTION TEL

12166962645

 

CONNECTION ID

 

 

START TIME

03/07 12:31

 

USAGE TIME

12’35

 

PAGES

11

 

RESULT

OK

 

--------------------------------------------------------------------------------